Citation Nr: 0506703	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by leg pain.

2.  Entitlement to service connection for a disability 
manifested by arm pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, claimed as a mental condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION


The veteran served on active duty from November 1990 to May 
1991.  He served in the Southwest Asia Theatre of Operations 
from January 14, 1991, to April 27, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  In a May 2002 
statement, the veteran requested that VA medical records for 
treatment of his disabilities be obtained.  Although VA 
medicals records were obtained for treatment of the veteran 
from March 2000 to May 2002, a March 2000 outpatient 
treatment record suggests that the veteran had prior VA 
treatment.  This conclusion is bolstered by the fact that the 
veteran had previously submitted a record of VA treatment, 
dated in November 1994.  Because all of the veteran's claims 
pertain to issues of service connection, obtaining medical 
records for treatment of the veteran nearer in time to his 
active service in 1991 is essential.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  Records of 
VA treatment of the veteran prior to March 2000 should be 
obtained.

Additionally, the reports of VA examinations of the veteran 
in April 1992, show that the veteran received treatment from 
a private otolaryngologist (ear, nose, and throat or "ENT" 
specialist) and a private psychiatrist (R. K., M.D.).  
Records from these private physicians have not been obtained.

Finally, the veteran has not been given a VA examination to 
determine whether he has present disabilities manifested by 
arm and leg pain.  VA is required to obtain a medical opinion 
when such an opinion is necessary to make a decision on a 
claim.  An examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2004).  But cf. 38 C.F.R. 
§ 3.159(c)(4)(iii) (2004) (providing that there is no 
obligation for VA to obtain a medical opinion or provide a 
medical examination in a claim to reopen a finally 
adjudicated claim unless new and material evidence has been 
received).  In this case, the veteran served in the Southwest 
Asia Theatre of Operations during the Persian Gulf War and 
has reported symptoms of joint and muscle pain.  See 
38 C.F.R. § 3.317 (2004).  He should be afforded a VA 
examination to determine whether he has a current disability 
related to his active military service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran, from April 1991 to March 2000 
and from May 2002 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

2.  Obtain the complete names and 
addresses of all private medical care 
providers, including R. K., M.D., a 
psychiatrist, who have treated the 
veteran for his claimed psychiatric 
disorder and his claim disabilities 
manifested by leg and arm pain since 
April 1991.  After securing the necessary 
releases, obtain these records.

3.  Obtain the complete names and 
addresses of all private medical care 
providers, including a Dr. R. at Doctors 
Hospital in San Juan, Puerto Rico, who 
performed an operation on the veteran's 
nose in 1981 (identified in the record of 
the veteran's February 1983 quadrennial 
examination), who have treated the 
veteran for his claimed sinusitis or 
another nasal disability since 1981.  
After securing the necessary releases, 
obtain these records.

4.  Provide VA chronic fatigue syndrome, 
fibromyalgia, peripheral nerves, and 
joints examinations to the veteran to 
determine the cause of the veteran's 
complaints of leg and arm pain.

The claims folder should be made 
available to the examiner(s) for review 
before the examinations.  The examiner(s) 
is requested to state in the examination 
reports that the claims folder has been 
reviewed.

Each examiner should specifically determine 
whether the veteran's complaints of arm and 
leg pain are attributable to any known 
diagnostic entity.  If not, each examiner 
should specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's arm pain and leg pain.

Symptom-based "diagnoses," such as (but not 
limited to) fatigue, arthralgia, or myalgia, 
are not considered as diagnosed conditions 
for compensation purposes.

The veteran is competent to report his 
experiences, and readily observable 
symptoms, such as swelling in his joints 
or pain in his joints; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

5.  After the requested development has 
been completed, review the record.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative, if any, and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the criteria for 
new and material evidence in effect for 
claims filed prior to August 29, 2001 
(The veteran's claim was filed on August 
2, 2001.), and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


